Exhibit 10.52

AMENDMENT TO

MEMORANDUM OF EMPLOYMENT

Effective: January 1, 2008

 

Name:    Mark A. Featherstone Address:    1316 Jacob Drive    Yardley, PA 19067

WHEREAS, on June 28, 2007, MARK A. FEATHERSTONE (“Featherstone”) and Quaker
Chemical Corporation, a Pennsylvania corporation (“Quaker”), entered into a
Memorandum of Employment; and

WHEREAS, Featherstone and Quaker wish to amend the Memorandum of Employment to
reflect final regulations issued under section 409A of the Internal Revenue
Code;

NOW THEREFORE, in consideration of the mutual promises and covenants contained
in the Memorandum of Employment and herein, and intending to be legally bound
hereby, the parties agree that the Memorandum of Employment is amended as
follows, effective January 1, 2008:

1. Section 8 of the Memorandum of Employment is amended to read as follows:

8. Termination. Quaker, in its sole discretion, may terminate your employment at
any time and without notice for any reason, including Cause. If you incur a
Separation from Service by action of Quaker for any reason other than Cause,
death, disability or normal retirement age, Quaker agrees to:

a. Provide you with reasonable outplacement assistance, either by providing the
services in-kind, or by reimbursing reasonable expenses actually incurred by you
in connection with your Separation from Service. The outplacement services must
be provided during the one-year period following your Separation from Service.
If any expenses are to be reimbursed, you must request the reimbursement within
eighteen months of your Separation from Service and reimbursement will be made
within 30 days of your request.

b. Pay you severance in twelve monthly installments commencing on the Payment
Date, each of which is equal to your monthly base salary at the time of your
Separation from Service, provided you sign a Release within 45 days of the later
of the date you receive the Release or your Separation from Service.

“Separation from Service” means your separation from service with Quaker and its
affiliates within the meaning of Treas. Reg. §1.409A-1(h) or any successor
thereto. “Cause” means your employment with Quaker has been terminated by reason
of (i) your willful and material breach



--------------------------------------------------------------------------------

of this Memorandum of Employment, (ii) dishonesty, fraud, willful malfeasance,
gross negligence, or other gross misconduct, in each case relating to the
performance of your duties hereunder which is materially injurious to Quaker, or
(iii) conviction of or plea of guilty to a felony. “Payment Date” means (x) the
60th day after your Separation from Service or (y) if you are a specified
employee (as defined in Treas. Reg. §1.409A-1(i)) as of the date of your
Separation from Service, and the severance described in subsection (b) is
deferred compensation subject to section 409A of the Code, the first business
day of the seventh month following the month in which your Separation from
Service occurs. If the Payment Date is described in clause (y), the amount paid
on the Payment Date shall include all monthly installments that would have been
paid earlier had clause (y) not been applicable, plus interest at the Wall
Street Journal Prime Rate published in the Wall Street Journal on the date of
your Separation from Service (or the previous business day if such day is not a
business day), for the period from the date payment would have been made had
clause (y) not been applicable through the date payment is made. “Release” means
a release (in a form satisfactory to Quaker) of any and all claims against
Quaker and all related parties with respect to all matters arising out of your
employment with Quaker, or the termination thereof (other than for claims for
any entitlements under the terms of this Memorandum of Employment or any plans
or programs of Quaker under which you have accrued a benefit) that Quaker
provides to you no later than three days after your Separation from Service. If
a release is not provided to you within this time period, the severance shall be
paid even if you do not sign a release.

2. The “Other Items” section of Addendum 1 to the Memorandum of Employment is
amended to read as follows:

Other Items: You will be entitled to the termination benefits described in
Section 8 of the Memorandum of Employment.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Memorandum of Employment.

 

ATTEST:     QUAKER CHEMICAL CORPORATIOON /s/ Irene M. Kisleiko     By:   /s/
Michael F. Barry Name:   Irene M. Kisleiko       Name:   Michael F. Barry      
  November 19, 2008 WITNESS:         /s/ Irene M. Kisleiko     /s/ Mark A.
Featherstone Name:   Irene M. Kisleiko     Mark A. Featherstone       November
19, 2008